 
 
I 
112th CONGRESS
1st Session
H. R. 2237 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2011 
Mr. Schiff introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To promote the strengthening of the private sector in Egypt and Tunisia. 
 
 
1.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means—
(1)the Committee on Foreign Relations of the Senate;
(2)the Committee on Appropriations of the Senate;
(3)the Committee on Foreign Affairs of the House of Representatives; and
(4)the Committee on Appropriations of the House of Representatives.
IEgypt-American Enterprise Fund
101.Short titleThis title may be cited as the Egyptian-American Enterprise Fund Act.
102.Purpose and findings
(a)PurposeThe purpose of this title is to support a transition to democracy in Egypt that is successful, lasting, and reflective of the aspirations of the Egyptian people for greater economic opportunity and political freedom through the creation of an Egyptian-American Enterprise Fund that will support economic prosperity through financial investment and technical assistance to small- and medium-sized enterprises.
(b)FindingsCongress makes the following findings:
(1)The United States and Egypt have a strong, long-standing bilateral relationship.
(2)Egypt—
(A)plays an important role in—
(i)global and regional politics; and
(ii)the broader Middle East and North Africa; and
(B)has been an intellectual, economic, and cultural center of the Arab world for many years.
(3)On January 25, 2011, demonstrations began throughout Egypt in which thousands of protesters peacefully called for—
(A)a new government;
(B)free and fair elections;
(C)significant constitutional and political reforms;
(D)greater economic opportunity; and
(E)an end to government corruption.
(4)The demonstrators' perseverance in the face of violence and intimidation—
(A)culminated in the February 11, 2011 resignation of President Hosni Mubarak; and
(B)inspired democracy activists throughout the region and around the world.
(5)The United States has a strong interest in—
(A)an orderly and peaceful transition to democracy in Egypt; and
(B)assisting the people of Egypt to form a representative and democratic political and economic system that respects universal values.
(6)Egypt—
(A)has a well-developed civil society and governing institutions; and
(B)was well-served by—
(i)the extraordinary determination shown by the people of Egypt in forcing President Mubarak to abdicate; and
(ii)the restraint demonstrated by the Egyptian military.
(7)In 2010—
(A)the inflation rate in Egypt was approximately 11 percent; and
(B)Egypt's foreign debt was equal to 16 percent of its $216,000,000,000 gross domestic product (GDP).
(8)As a result of the dramatic events in Egypt in February 2011—
(A)Egypt's economy was brought to a near standstill and continues to experience lingering effects;
(B)widespread strikes slowed down Egypt's manufacturing output and banks closed down for intermittent periods; and
(C)the value of the Egyptian stock market fell by 16 percent in the 2 days before it was closed on January 30, 2011.
(9)According to analyst estimates, as a result of recent events in Egypt—
(A)forecasted growth for Egypt’s GDP has dropped from 6 percent to between 3.1 and 3.5 percent;
(B)the amount of workers' remittances coming into Egypt will likely decline;
(C)the amount of regional securities purchased by foreign investors will likely decrease, which will require fiscal deficits to be financed by domestic banks and reduce the availability of credit for private sector borrowers;
(D)heightened political uncertainty will likely lead to a downturn in tourism, which accounts for 8.2 percent of Egypt’s GDP and 7 percent of Egypt's direct employment; and
(E)foreign direct investment (FDI) in Egypt is predicted to decrease.
(10)The most recent official estimates of the unemployment rate in Egypt is 9.2 percent. Unofficial estimates of the current unemployment rate in Egypt range between 15 and 20 percent. The unemployment rate for Egyptian youth is estimated at 24.8 percent. Egyptian women, who are more affected by spikes in unemployment, face an unemployment rate of nearly 25 percent compared to the 6.7 percent unemployment rate for Egyptian men.
(11)An estimated 61 percent of the population of Egypt is younger than 30 years of age.
(12)Private sector employment in Egypt increased from 11,000,000 to 15,100,000 between 1999 and 2007.
(13)According to the International Finance Corporation’s 2009 SME Banking Knowledge Guide—
(A)the small and medium enterprise (SME) market in Egypt was estimated at 160,000;
(B)of these firms, about 98 percent employed fewer than 50 people;
(C)Egypt had an estimated 2,400,000 microenterprises; and
(D)68 percent of the SMEs in Egypt have bank accounts, but only 12 percent of those with bank accounts had taken out loans.
(14)A challenge for SMEs is that they are not always considered a significant customer base for banks and services don’t meet the unique needs of this market segment.
(15)According to the Government of Egypt's Small and Medium Enterprise Development Unit, SMEs constitute nearly 75 percent of private sector employment.
(16)According to the World Bank report entitled Access to Finance and Economic Growth in Egypt—
(A)even before the recent political events in Egypt, private-sector credit to GDP in Egypt was modest compared to other developing economies;
(B)private credit as a share of total credit has been declining;
(C)the distribution of bank financing is uneven, with most loans going to large and well-established enterprises; and
(D)as a consequence, family-owned firms and SMEs, which represent the majority of firms in Egypt, rely heavily on the informal market.
(17)To help foster and support the fledgling private sector after the fall of the Berlin Wall, Congress, through enactment of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) and the FREEDOM Support Act (22 U.S.C. 5801 et seq.), authorized nearly $1,200,000,000 for the United States Agency for International Development (USAID) to establish 10 new investment funds (collectively known as the Enterprise Funds) throughout Central and Eastern Europe and the former Soviet Union.
(18)The Enterprise Funds—
(A)channeled funding into more than 500 enterprises in 19 countries;
(B)leveraged an additional $5,000,000,000 in private investment capital from outside the United States Government;
(C)provided substantial development capital where supply was limited;
(D)created or sustained more than 260,000 jobs through investment and development activities;
(E)funded $74,000,000 in technical assistance to strengthen the private sector; and
(F)are expected to recoup 137 percent of the original USAID funding.
(19)Enterprise funds established in partnership with United States partners, such as Poland, Hungary, Albania, Russia, and other European countries, have proven beneficial to the economies of such countries.
(20)Creating a similar fund in close partnership with the people of Egypt would help sustain and expand reform efforts in Egypt and empower Egyptian entrepreneurs with the resources required to create urgently needed employment opportunities.
(21)Establishing an enterprise fund for Egypt would—
(A)help reinforce financial institutions within the country;
(B)provide debt and equity investment for commercially viable SMEs; and
(C)make the investment environment more attractive to domestic and international investors.
103.Purposes of Egyptian-American Enterprise FundThe purposes of the Egyptian-American Enterprise Fund are—
(1)to promote the private sector in Egypt, while considering the development impact of investments and profitability of those investments, particularly in small- and medium-sized enterprises, and joint ventures with participants from the United States and Egypt;
(2)to promote policies and practices conducive to strengthening the private sector in Egypt through measures including loans, microloans, equity investments, insurance, guarantees, grants, feasibility studies, technical assistance, training for businesses receiving investment capital, and other measures;
(3)to promote good corporate governance and transparency in Egypt, foster competition, catalyze productivity improvements in existing businesses, and strengthen local capital markets; and
(4)to promote security through job creation in the private sector in Egypt and to further the creation of a middle class in Egypt.
104.Egyptian-American Enterprise Fund
(a)EstablishmentThe President is authorized to establish or designate a private, nonprofit organization (to be known as the Egyptian-American Enterprise Fund) to receive funds and support made available under this title after determining that such organization has been established for the purposes specified in section 103. The President should make such designation only after consultation with the leadership of each House of Congress.
(b)Board of directors
(1)AppointmentThe Egyptian-American Enterprise Fund shall be governed by a Board of Directors, which shall be comprised of 6 private citizens of the United States and 3 private citizens of Egypt, appointed by the President of the United States in consultation with the Government of Egypt.
(2)QualificationsMembers of the Board of Directors shall be selected from among people who have had successful business careers and demonstrated experience and expertise in international and particularly emerging markets investment activities, such as private equity or venture capital investment, banking, finance, strategic business consulting, or entrepreneurial business creation, and backgrounds in priority business sectors of the Fund.
(3)United states government liaison to the boardThe President shall appoint the United States Ambassador to Egypt, or the Ambassador's designee, as a liaison to the Board.
(4)Non-government liaisons to the board
(A)Authority to appointUpon the recommendation of the Board of Directors, the President may appoint up to 2 additional liaisons to the Board of Directors in addition to the members specified in paragraphs (1) and (3), of which not more than 1 may be a non-citizen of the United States.
(B)NGO communityOne of the additional liaisons to the Board should be from the nongovernmental organization community, with significant prior experience in development and an understanding of development policy priorities for Egypt.
(C)Technical expertiseOne of the additional liaisons to the Board should have extensive demonstrated industry, sector, or technical experience and expertise in a priority investment sector for the Fund.
(c)Grants
(1)In generalThe President may use funds appropriated by any Act, in this fiscal year or prior fiscal years, making appropriations for the Department of State, foreign operations, and related programs, including funds previously obligated, that are otherwise available for such purposes, notwithstanding any other provision of law—
(A)to carry out the purposes set forth in section 103 through the Egyptian-American Enterprise Fund; and
(B)to pay for the administrative expenses of the Egyptian-American Enterprise Fund, which should not exceed 5 percent of the amounts made available for the Fund.
(2)Eligible programs and projectsGrants awarded under this section may only be used for programs and projects that support the purposes set forth in section 103.
(3)Compliance requirements
(A)In generalGrants may not be awarded to the Egyptian-American Enterprise Fund under this section unless the Fund agrees to comply with the requirements under this section.
(B)Grant agreementThe grant agreement between the United States Agency for International Development and the Egyptian-American Enterprise Fund shall state that the Fund shall end its reinvestment cycle not later than December 31, 2021, unless the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, and after consultation with the appropriate congressional committees, determines that the Fund should be extended.
(C)Prevention of money laundering and terrorist financingThe grant agreement between the United States Agency for International Development and the Egyptian-American Enterprise Fund shall state that the Fund shall comply with procedures specified by the Secretary of State to ensure that grant funds are not provided by the Fund to or through any individual, private or government entity, or educational institution that advocates, plans, sponsors, engages in, or has engaged in, money laundering or terrorist activity or, with respect to a private entity or educational institution, that has as a principal officer of the entity’s governing board or governing board of trustees any individual that has been determined to be involved in or advocating money laundering or terrorist activity or determined to be a member of a designated foreign terrorist organization.
(D)Disposition of assetsThe assets of the Egyptian-American Enterprise Fund at the time the Fund is dissolved shall be returned to the General Fund of the United States Treasury and used to reduce the debt of the United States.
(d)Notification
(1)In generalNot later than 15 days before designating an organization to operate as the Egyptian-American Enterprise Fund pursuant to subsection (a), the President shall provide the information described in paragraph (2) to the Chairman and Ranking Member of the appropriate congressional committees.
(2)InformationThe information described in this paragraph is—
(A)the identity of the organization to be designated to operate as the Egyptian-American Enterprise Fund pursuant to subsection (a);
(B)the names and qualifications of the individuals who will comprise the initial Board of Directors; and
(C)the procedures referred to in subsection (c)(3)(C) that will apply to the Egyptian-American Enterprise Fund for purposes of curtailing money-laundering and terrorist financing activities.
(e)Public disclosureNot later than 1 year after the entry into force of the initial grant agreement under this section, and annually thereafter, the Fund shall prepare and make available to the public on an Internet Web site administered by the Fund a report on the Fund’s activities during the previous year, including—
(1)a description of each investment or project supported by the Fund, including each type of assistance provided in accordance with section 103(2);
(2)the amounts invested by the Fund in each company or project;
(3)the amounts of additional private investments made in each company or project; and
(4)the amounts of any profits or losses realized by the Fund in connection with each such company or project.
105.Reports
(a)Administrative expensesNot later than 1 year after the date of the enactment of this Act, and annually thereafter until the Fund is dissolved, the Fund shall submit to the appropriate congressional committees a report detailing the administrative expenses of the Fund.
(b)GAO reportNot later than 3 years after the date of the enactment of this Act, and every 3 years thereafter until the Fund is dissolved, the Comptroller General of the United States shall submit to the appropriate congressional committees a report assessing the activities of the Fund in achieving the stated goals of promoting private sector investment and employment in Egypt and identifying those institutional or regulatory constraints that inhibit a more effective application of Fund resources.
106.Operation provisions
(a)Applicable provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n), (o), and (p) of section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Egyptian-American Enterprise Fund in the same manner as such provisions apply to Enterprise Funds designated pursuant to subsection (d) of such section.
(b)ReinvestmentReturns on investments of the Egyptian-American Enterprise Fund and other payments to the Fund may be reinvested in projects carried out by the Fund without further appropriation by Congress.
107.Best practices and proceduresTo the maximum extent practicable, the Board of Directors of the Egyptian-American Enterprise Fund should adopt the best practices and procedures used by Enterprise Funds, including those for which funding has been made available pursuant to section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421).
108.Experience of other enterprise fundsIn implementing this title, the President shall ensure that the Articles of Incorporation of the Egyptian-American Enterprise Fund (including provisions specifying the responsibilities of the Board of Directors of the Fund), the terms of United States Government grant agreements with the Fund, and United States Government oversight of the Fund are, to the maximum extent practicable, consistent with the Articles of Incorporation of, the terms of grant agreements with, and the oversight of the Enterprise Funds established pursuant to section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421) and comparable provisions of law.
IITunisian-American Enterprise Fund
201.Short titleThis title may be cited as the Tunisian-American Enterprise Fund Act.
202.Purpose and findings
(a)PurposeThe purpose of this title is to support a transition to democracy in Tunisia that is successful, lasting, and reflective of the aspirations of the Tunisian people for greater economic opportunity and political freedom through the creation of a Tunisian-American Enterprise Fund that will support economic prosperity through financial investment and technical assistance to small- and medium-sized enterprises.
(b)FindingsCongress makes the following findings:
(1)The United States and Tunisia have a strong, long-standing bilateral relationship.
(2)Tunisia—
(A)plays an important strategic role in promoting peace and security in North Africa, the broader Middle East, and elsewhere; and
(B)has been, and continues to be, a regional center for foreign investment and tourism.
(3)On December 18, 2010, after the self-immolation of a young street vendor, Mohamed Bouazizi, protests broke out in Sidi Bouzid, Tunisia.
(4)The protests, which quickly spread across Tunisia, involved peaceful demonstrators calling for—
(A)a new government;
(B)free and fair elections;
(C)significant political reforms;
(D)greater economic opportunity; and
(E)an end to government corruption.
(5)The protests culminated in the ouster of President Zine el-Abidine Ben Ali on January 14, 2011, inspiring democracy activists throughout the region and around the world.
(6)The United States has a strong interest in—
(A)an orderly and peaceful transition to democracy in Tunisia; and
(B)assisting the people of Tunisia to form a representative and democratic political and economic system that respects universal values.
(7)Tunisia—
(A)has a well-educated and secular population that displayed extraordinary determination in forcing President Ben Ali to abdicate; and
(B)is well-positioned to make a successful democratic transition.
(8)In 2010—
(A)the inflation rate in Tunisia was approximately 4.4 percent;
(B)Tunisia’s foreign debt was equal to 46 percent of its $44,000,000,000 gross domestic product (GDP); and
(C)according to The Peterson Institute of Economics, Tunisia was the only country in the region in which per capita incomes have gradually converged with the industrial democracies of the Organization of Economic Cooperation and Development (OECD).
(9)According to the World Economic Forum's 2010–2011 Global Competitiveness Report—
(A)Tunisia ranks first in competitiveness among African nations; and
(B)Tunisia's most problematic factor for doing business is lack of access to financing.
(10)According to the International Monetary Fund (IMF), Tunisia had weathered the global economic crisis well, having entered the crisis with strong fundamentals.
(11)As a result of the dramatic events in Tunisia during January 2011—
(A)Tunisia’s economy was brought to a near standstill and continues to feel lingering effects;
(B)Tunisia’s debt rating was downgraded;
(C)tourism revenues, which are responsible for an estimated 8.6 percent of direct contribution to Tunisia's GDP, have dropped an estimated 40 percent compared to the previous year;
(D)industrial output and investment activity in Tunisia are experiencing significant short-term reductions; and
(E)the value of the Tunisian stock market fell by 14 percent.
(12)The Fitch Rating Agency concluded, Although the transition to democracy could well improve confidence in the long-term, political upheaval has worsened the short-term outlook for the economy, public finances and financial system.
(13)Analysts estimate that the recent events in Tunisia—
(A)will increase government deficits in Tunisia for the next 2 years, due in part to new government spending; and
(B)has shaken the Tunisian economy, although Tunisia’s medium-term growth outlook remains relatively good.
(14)According to IMF’s Middle East and Central Asia Department—
(A)Tunisia’s tourism and foreign direct investment (FDI) inflows will continue to decline, which will negatively impact the rest of the Tunisian economy;
(B)recent events in Tunisia have illustrated the need for more inclusive growth and better governance in Tunisia; and
(C)it is important to recognize that the Tunisian society has enduring strengths.
(15)The World Bank estimates that Tunisian banks may face stress as second round effects of the slowdown in businesses and investment permeate.
(16)Foreign direct investment, which is a crucial component of Tunisia’s economic health, created 24 percent of the new jobs in 2009, according to Tunisia’s Ministry of Planning and International Cooperation.
(17)According to the African Development Bank—
(A)Tunisia has pursued governance reforms in an effort to increase FDI and boost local enterprises; and
(B)Small- and medium-sized enterprises in Tunisia require support to access finance outside of the traditional lines of credit because sources of finance for enterprises in Tunisia are weak.
(18)According to the most recent official estimates—
(A)the unemployment rate in Tunisia is 13 percent;
(B)the youth unemployment rate is 30.7 percent; and
(C)51 percent of the population of Tunisia is younger than 30 years of age.
(19)To help foster and support the fledgling private sector after the fall of the Berlin Wall, Congress, through enactment of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) and the FREEDOM Support Act (22 U.S.C. 5801 et seq.), authorized nearly $1,200,000,000 for the United States Agency for International Development (USAID) to establish 10 new investment funds (collectively known as the Enterprise Funds) throughout Central and Eastern Europe and the former Soviet Union.
(20)The Enterprise Funds—
(A)channeled funding into more than 500 enterprises in 19 countries;
(B)leveraged an additional $5,000,000,000 in private investment capital from outside the United States Government;
(C)provided substantial development capital where supply was limited;
(D)created or sustained more than 260,000 jobs through investment and development activities;
(E)funded $74,000,000 in technical assistance to strengthen the private sector; and
(F)are expected to recoup 137 percent of the original USAID funding.
(21)Enterprise Funds established in partnership with United States partners, such as Poland, Hungary, Albania, Russia, and other European countries, have proven beneficial to the economies of such countries.
(22)Creating a similar fund in close partnership with the people of Tunisia would—
(A)help sustain and expand reform efforts in Tunisia;
(B)empower Tunisian entrepreneurs with the resources required to create urgently needed employment opportunities;
(C)help reinforce financial institutions within the country;
(D)provide debt and equity investment for commercially viable SMEs; and
(E)make the investment environment more attractive to domestic and international investors.
203.Purposes of Tunisian-American Enterprise FundThe purposes of the Tunisian-American Enterprise Fund are—
(1)to promote the private sector in Tunisia, while considering the development impact of investments and profitability of those investments, particularly in small- and medium-sized enterprises, and joint ventures with participants from the United States and Tunisia;
(2)to promote policies and practices conducive to strengthening the private sector in Tunisia through measures including loans, microloans, equity investments, insurance, guarantees, grants, feasibility studies, technical assistance, training for businesses receiving investment capital, and other measures;
(3)to promote good corporate governance and transparency in Tunisia, foster competition, catalyze productivity improvements in existing businesses, and strengthen local capital markets; and
(4)to promote security through job creation in the private sector in Tunisia and to further the creation of a middle class in Tunisia.
204.Tunisian-American Enterprise Fund
(a)EstablishmentThe President is authorized to establish or designate a private, nonprofit organization (to be known as the Tunisian-American Enterprise Fund) to receive funds and support made available under this title after determining that such organization has been established for the purposes specified in section 203. The President should make such designation only after consultation with the leadership of each House of Congress.
(b)Board of directors
(1)AppointmentThe Tunisian-American Enterprise Fund shall be governed by a Board of Directors, which shall be comprised of 4 private citizens of the United States and 6 private citizens of Tunisia, appointed by the President of the United States in consultation with the Government of Tunisia.
(2)QualificationsMembers of the Board of Directors shall be selected from among people who have had successful business careers and demonstrated experience and expertise in international and particularly emerging markets investment activities, such as private equity or venture capital investment, banking, finance, strategic business consulting, or entrepreneurial business creation, and backgrounds in priority business sectors of the Fund.
(3)United states government liaison to the boardThe President shall appoint the United States Ambassador to Tunisia, or the Ambassador's designee, as a liaison to the Board.
(4)Non-government liaisons to the board
(A)Authority to appointUpon the recommendation of the Board of Directors, the President may appoint up to 2 additional liaisons to the Board of Directors in addition to the members specified in paragraphs (1) and (3), of which not more than one may be a non-citizen of the United States.
(B)NGO communityOne of the additional liaisons to the Board should be from the nongovernmental organization community, with significant prior experience in development and an understanding of development policy priorities for Tunisia.
(C)Technical expertiseOne of the additional liaisons to the Board should have extensive demonstrated industry, sector, or technical experience and expertise in a priority investment sector for the Fund.
(c)Grants
(1)In generalThe President may use funds appropriated by any Act, in this fiscal year or prior fiscal years, making appropriations for the Department of State, foreign operations, and related programs, including funds previously obligated, that are otherwise available for such purposes, notwithstanding any other provision of law—
(A)to carry out the purposes specified in section 203 through the Tunisian-American Enterprise Fund; and
(B)to pay for the administrative expenses of the Tunisian-American Enterprise Fund, which should not exceed 5 percent of the funds made available for the Fund.
(2)Eligible programs and projectsGrants awarded under this section may only be used for programs and projects that support the purposes set forth in section 203.
(3)Compliance requirements
(A)In generalGrants may not be awarded to the Tunisian-American Enterprise Fund under this section unless the Fund agrees to comply with the requirements under this section.
(B)Grant agreementThe grant agreement between the United States Agency for International Development and the Tunisian-American Enterprise Fund shall state that the Fund shall end its reinvestment cycle not later than December 31, 2021, unless the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, and after consultation with the appropriate congressional committees, determines that the Fund should be extended.
(C)Prevention of money laundering and terrorist financingThe grant agreement between the United States Agency for International Development and the Tunisian-American Enterprise Fund shall state that the Fund shall comply with procedures specified by the Secretary of State to ensure that grant funds are not provided by the Fund to or through any individual, private or government entity, or educational institution that advocates, plans, sponsors, engages in, or has engaged in, money laundering or terrorist activity or, with respect to a private entity or educational institution, that has as a principal officer of the entity’s governing board or governing board of trustees any individual that has been determined to be involved in or advocating money laundering or terrorist activity or determined to be a member of a designated foreign terrorist organization.
(D)Disposition of assetsThe assets of the Tunisian-American Enterprise Fund at the time the Fund is dissolved shall be returned to the General Fund of the United States Treasury and used to reduce the debt of the United States.
(d)Notification
(1)In generalNot later than 15 days before designating an organization to operate as the Tunisian-American Enterprise Fund pursuant to subsection (a), the President shall provide the information described in paragraph (2) to the Chairman and Ranking Member of the appropriate congressional committees.
(2)InformationThe information described in this paragraph is—
(A)the identity of the organization to be designated to operate as the Tunisian-American Enterprise Fund pursuant to subsection (a);
(B)the names and qualifications of the individuals who will comprise the initial Board of Directors; and
(C)the procedures referred to in subsection (c)(3)(C) that will apply to the Tunisian-American Enterprise Fund for purposes of curtailing money-laundering and terrorist financing activities.
(e)Public disclosureNot later than 1 year after the entry into force of the initial grant agreement under this section, and annually thereafter, the Fund shall prepare and make available to the public on an Internet Web site administered by the Fund a report on the Fund’s activities during the previous year, including—
(1)a description of each investment or project supported by the Fund, including each type of assistance provided in accordance with section 203(2);
(2)the amounts invested by the Fund in each company or project;
(3)the amounts of additional private investments made in each company or project; and
(4)the amounts of any profits or losses realized by the Fund in connection with each such company or project.
205.Reports
(a)Administrative expensesNot later than 1 year after the date of the enactment of this Act, and annually thereafter until the Fund is dissolved, the Fund shall submit to the appropriate congressional committees a report detailing the administrative expenses of the Fund.
(b)GAO reportNot later than 3 years after the date of the enactment of this Act, and every 3 years thereafter until the Fund is dissolved, the Comptroller General of the United States shall submit to the appropriate congressional committees a report assessing the activities of the Fund in achieving the stated goals of promoting private sector investment and employment in Tunisia and identifying those institutional or regulatory constraints that inhibit a more effective application of Fund resources.
206.Operation provisions
(a)Applicable provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n), (o), and (p) of section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Tunisian-American Enterprise Fund in the same manner as such provisions apply to Enterprise Funds designated pursuant to subsection (d) of such section.
(b)ReinvestmentReturns on investments of the Tunisian-American Enterprise Fund and other payments to the Fund may be reinvested in projects carried out by the Fund without further appropriation by Congress.
207.Best practices and proceduresTo the maximum extent practicable, the Board of Directors of the Tunisian-American Enterprise Fund should adopt the best practices and procedures used by Enterprise Funds, including those for which funding has been made available pursuant to section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421).
208.Experience of other enterprise fundsIn implementing this title, the President shall ensure that the Articles of Incorporation of the Tunisian-American Enterprise Fund (including provisions specifying the responsibilities of the Board of Directors of the Fund), the terms of United States Government grant agreements with the Fund, and United States Government oversight of the Fund are, to the maximum extent practicable, consistent with the Articles of Incorporation of, the terms of grant agreements with, and the oversight of the Enterprise Funds established pursuant to section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421) and comparable provisions of law. 
 
